NOTICE OF ALLOWABILITY
***THIS EXAMINER’S AMENDMENT IS DIRECTED TO THE CLAIMS SUBMITTED 11/04/2020.  DISREGARD THE PREVIOUS EXAMINER’S AMENDMENTS***
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Seymour.
The application has been amended as follows: 
in claim 1, on line 13, after the comma (,), insert --wherein the second portion of the liquid waste and/or liquid waste stream has a higher total suspended solids content than the first portion of the liquid waste and/or liquid waste stream,--;
in claim 4, on lines 3–5, delete “and the second portion of the liquid waste and/or liquid waste stream has a higher total suspended solids content than the first portion of the liquid waste and/or liquid waste stream”;
in claim 15, on line 15, after the term “unit”, insert --, wherein the second portion of the liquid waste and/or liquid waste stream has a higher total suspended solids content than the first portion of the liquid waste and/or liquid waste stream,--; and
in claim 18, on lines 4–6, delete “and the second stream of the liquid waste and/or liquid waste stream has a higher total suspended solids content than the first stream of the liquid waste and/or liquid waste stream”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 15, 2021